DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 8/12/2022 is acknowledged. Claims 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 7 are indefinite because they each depend from themselves (“the apparatus of claim 5”, “the apparatus of claim 7”) instead of a previous claim, which makes the metes and bounds of the claims unclear.
For the purposes of examination below, Examiner has interpreted claims 5 and 7 as each depending from claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blewitt (US 20150054614 A1). See also NPL for details of MIDEL 7131.
As to claim 1, Blewitt discloses: An apparatus (Fig. 1-10) comprising: 
a structural housing 2 comprising an internal volume; 
a pair of electric terminals 10a, 10b (par. 0039) coupled to the structural housing and configured to be coupled to an electric power system (see Fig. 3a-3b); 
a fuse element 6 (6a-6d) electrically connected in series to the pair of electric terminals (Fig. 3a-3b) and arranged at least partially in the internal volume (see Fig. 1-2); and 
a fluid (liquid dielectric MIDEL 7131; par. 0038) configured to affect a temperature of the fuse element (par. 0013, 0016, 0056).
As to claim 2, Blewitt discloses: further comprising a port (pipes 32; par. 0055-0057) arranged in the structural housing and configured to allow the fluid to be provided to the internal volume.
As to claim 3, Blewitt discloses: further comprising: a first port arranged in the structural housing and configured to allow the fluid to be provided to the internal volume; and a second port arranged in the structural housing and configured to allow the fluid to be removed from the internal volume (pipes 32; par. 0055-0057).
As to claim 8, Blewitt discloses: wherein the fluid comprises at least one of water, oil, ethylene glycol, or a combination thereof.
MIDEL 7131 is made of synthetic esters and is considered an oil (see “Dielectric Oils, “Insulating oil for transformers”, and “Properties of MIDEL 7131” in NPL).
As to claim 9, Blewitt discloses: wherein the fluid is substantially electrically insulative (par. 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blewitt (US 20150054614 A1) as applied to claim 4 above, and further in view of Mikkelsen (US 20180217646 A1).
As to claim 4, Blewitt does not explicitly disclose: a sensor configured to sense at least one characteristic of the apparatus.
However, Mikkelsen discloses:
a sensor 26, 34 configured to sense at least one characteristic of the apparatus (temperature of the coolant; par. 0019; flow rate or pressure of coolant; par. 0032).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Blewitt as suggested by Mikkelsen, e.g., providing:
a sensor configured to sense at least one characteristic of the apparatus;
in order to sense/measure a coolant temperature, flow rate, and/or pressure.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 5 (as best understood), the obvious modification of Blewitt in view of Mikkelsen above discloses:
The apparatus of claim 4, wherein the sensor is arranged in the structural housing (e.g., in the coolant/dielectric fluid, see par. 0019, 0032 of Mikkelsen).
As to claim 6 (as best understood), the obvious modification of Blewitt in view of Mikkelsen above discloses:
wherein the at least one characteristic comprises a temperature of the apparatus (a temperature of the coolant of the apparatus is a temperature of the apparatus), and wherein the sensor is configured to sense the temperature (temperature sensor 26 of Mikkelsen).
As to claim 7 (as best understood), the obvious modification of Blewitt in view of Mikkelsen above discloses:
The apparatus of claim 4, wherein the at least one characteristic comprises at least one of a temperature of the fluid, a pressure of the fluid, or a composition of the fluid (temperature of the coolant; par. 0019; flow rate or pressure of coolant; par. 0032; Mikkelsen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lindholm (US 20030085048 A1), Hadler-Jacobsen (US 20170365433 A1), Krause (US 20130293341 A1), and Gaia (US 4375630 A) disclose conventional fuse assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/Examiner, Art Unit 2835